

115 HR 15 IH: Raise the Wage Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 15IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Scott of Virginia (for himself, Mr. Ellison, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Crowley, Ms. Sánchez, Mr. Pocan, Mr. Grijalva, Mr. Ben Ray Luján of New Mexico, Ms. DeLauro, Mr. Swalwell of California, Mrs. Bustos, Mr. Cicilline, Mr. Jeffries, Ms. Norton, Ms. Moore, Ms. Kaptur, Mr. Clay, Ms. Velázquez, Mr. Sablan, Mr. Takano, Mr. McGovern, Mr. Pallone, Mr. Cohen, Ms. Wilson of Florida, Mrs. Carolyn B. Maloney of New York, Ms. Lee, Mr. Khanna, Mr. Norcross, Ms. Slaughter, Ms. DeGette, Mr. Conyers, Mr. DeFazio, Mr. Pascrell, Mr. Garamendi, Mr. Payne, Mrs. Napolitano, Mr. Gutiérrez, Ms. Schakowsky, Mrs. Demings, Mr. Serrano, Mr. Danny K. Davis of Illinois, Mr. Raskin, Mrs. Watson Coleman, Ms. Jayapal, Mr. Espaillat, Ms. Clark of Massachusetts, Mr. Capuano, Ms. Wasserman Schultz, Mr. Hastings, Mr. Rush, Mr. Cummings, Ms. Hanabusa, Mr. Courtney, Ms. Clarke of New York, Mr. Welch, Mr. Huffman, Mr. DeSaulnier, Ms. DelBene, Ms. Speier, Mr. Nolan, Mr. Soto, Mr. Larsen of Washington, Mr. Nadler, Ms. Bonamici, Ms. Fudge, Ms. Roybal-Allard, Ms. Eshoo, Ms. Lofgren, Mr. Langevin, Mr. Thompson of California, Ms. Judy Chu of California, Mr. Johnson of Georgia, Mr. Aguilar, Mr. Visclosky, Mr. Castro of Texas, Mr. Kihuen, Ms. Jackson Lee, Mr. Sherman, Mr. Ted Lieu of California, Mrs. Lowey, Ms. Maxine Waters of California, Mr. Sean Patrick Maloney of New York, Mr. Krishnamoorthi, Mr. Polis, Mr. Levin, Mr. Ryan of Ohio, Ms. McCollum, Mr. Delaney, Mr. Sarbanes, Ms. Titus, Ms. Shea-Porter, Mr. Ruiz, Mr. Michael F. Doyle of Pennsylvania, Mr. Tonko, Mr. Lowenthal, Mr. Schiff, Mr. Higgins of New York, Mr. Cárdenas, Mrs. Beatty, Mr. Cartwright, Mr. Yarmuth, Mr. Carbajal, Mr. Beyer, Ms. Pingree, Mrs. Davis of California, Mr. Brown of Maryland, Miss Rice of New York, Ms. Adams, Mr. Blumenauer, Ms. Bass, Ms. Barragán, Mr. Al Green of Texas, Mrs. Lawrence, Mr. Butterfield, Mr. Gallego, Mr. Veasey, Mr. Lewis of Georgia, Mr. Gene Green of Texas, Mr. Brady of Pennsylvania, Mr. Engel, Ms. Meng, Mrs. Dingell, Mr. Kildee, Mr. Sires, Mr. Vargas, Ms. Gabbard, Mrs. Torres, Mr. Moulton, Mr. Kilmer, Mr. Panetta, Mr. Price of North Carolina, Mr. Smith of Washington, Ms. Esty of Connecticut, Ms. Eddie Bernice Johnson of Texas, Ms. Frankel of Florida, Ms. Matsui, Mr. Carson of Indiana, Ms. Kelly of Illinois, Mr. Peters, Mr. Larson of Connecticut, Mr. Brendan F. Boyle of Pennsylvania, Mr. Heck, Ms. Sewell of Alabama, Mr. Evans, Mr. Thompson of Mississippi, Mr. Crist, Mr. Quigley, Mr. Walz, Ms. Blunt Rochester, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide for increases in the Federal minimum wage, and for other purposes. 
1.Short titleThis Act may be cited as the Raise the Wage Act. 2.Minimum wage increases (a)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:

(1)except as otherwise provided in this section, not less than— (A)$9.25 an hour, beginning on the effective date under section 7 of the Raise the Wage Act;
(B)$10.10 an hour, beginning 1 year after such effective date; (C)$11.00 an hour, beginning 2 years after such effective date;
(D)$12.00 an hour, beginning 3 years after such effective date; (E)$13.00 an hour, beginning 4 years after such effective date;
(F)$13.50 an hour, beginning 5 years after such effective date; (G)$14.25 an hour, beginning 6 years after such effective date;
(H)$15.00 an hour, beginning 7 years after such effective date; and (I)beginning on the date that is 8 years after such effective date, and annually thereafter, the amount determined by the Secretary under subsection (h);.
(b)Determination based on increase in the median hourly wage of all employeesSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:  (h) (1)Not later than each date that is 90 days before a new minimum wage determined under subsection (a)(1)(I) is to take effect, the Secretary shall determine the minimum wage to be in effect under this subsection for each period described in subsection (a)(1)(I). The wage determined under this subsection for a year shall be—
(A)not less than the amount in effect under subsection (a)(1) on the date of such determination; (B)increased from such amount by the annual percentage increase, if any, in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; and
(C)rounded to the nearest multiple of $0.05. (2)In calculating the annual percentage increase in the median hourly wage of all employees for purposes of paragraph (1)(B), the Secretary, through the Bureau of Labor Statistics, shall compile data on the hourly wages of all employees to determine such a median hourly wage and compare such median hourly wage for the most recent year for which data are available with the median hourly wage determined for the preceding year..
3.Tipped employees
(a)Base minimum wage for tipped employeesSection 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:  (1)the cash wage paid such employee, which for purposes of such determination shall be not less than—
(A)for the 1-year period beginning on the effective date under section 7 of the Raise the Wage Act, $4.15 an hour; (B)for each succeeding 1-year period until the hourly wage under this paragraph equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of—
(i)$1.15; or (ii)the amount necessary for the wage in effect under this paragraph to equal the wage in effect under section 6(a)(1) for such period, rounded to the nearest multiple of $0.05; and
(C)for each succeeding 1-year period after the increase made pursuant to subparagraph (B)(ii), the minimum wage in effect under section 6(a)(1); and. (b)Tips retained by employeesSection 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)) is amended—
(1)in the second sentence of the matter following paragraph (2), by striking of this subsection, and all tips received by such employee have been retained by the employee and inserting of this subsection. Any employee shall have the right to retain any tips received by such employee; and (2)by adding at the end the following: An employer shall inform each employee of the right and exception provided under the preceding sentence..
(c)Scheduled repeal of separate minimum wage for tipped employees
(1)Tipped employeesSection 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)), as amended by subsections (a) and (b), is further amended by striking the sentence beginning with In determining the wage an employer is required to pay a tipped employee, and all that follows through of this subsection. and inserting The wage required to be paid to a tipped employee shall be the wage set forth in section 6(a)(1).. (2)Publication of noticeSection 6(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(i)), as added by section 5, is amended by striking or in accordance with subparagraph (B) or (C) of section 3(m)(1) (as applicable),.
(3)Effective dateThe amendments made by paragraphs (1) and (2) shall take effect on the date that is one day after the date on which the hourly wage under section 3(m)(1)(C) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)(C)), as amended by subsection (a), takes effect. 4.Newly hired employees who are less than 20 years old (a)Base minimum wage for newly hired employees who are less than 20 years oldSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)) is amended by striking a wage which is not less than $4.25 an hour. and inserting the following: “a wage at a rate that is not less than—

(A)for the 1-year period beginning on the effective date under section 7 of the Raise the Wage Act, $5.00 an hour; (B)for each succeeding 1-year period until the hourly wage under this paragraph equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of—
(i)$1.05; or (ii)the amount necessary for the wage in effect under this paragraph to equal the wage in effect under section 6(a)(1) for such period, rounded to the nearest multiple of $0.05; and
(C)for each succeeding 1-year period after the increase made pursuant to subparagraph (B)(ii), the minimum wage in effect under section 6(a)(1).. (b)Scheduled repeal of separate minimum wage for newly hired employees who are less than 20 years old (1)In generalSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)), as amended by subsection (a), shall be repealed effective on the date provided in paragraph (3).
(2)Publication of noticeSection 6(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(i)), as amended by section 3(c)(2), is further amended by striking or subparagraph (B) or (C) of section 6(g)(1) (as applicable),. (3)Effective dateThe repeal and amendment made by paragraphs (1) and (2), respectively, shall take effect on the date that is one day after the date on which the hourly wage under section 6(g)(1)(C) of the Fair Labor Standards Act, as amended by subsection (a), takes effect.
5.Publication of noticeSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by the preceding sections, is further amended by adding at the end the following:  (i)Not later than 60 days prior to the effective date of any increase in the required wage determined under subsection (h), or in accordance with subparagraph (B) or (C) of section 3(m)(1) (as applicable), section 14(c)(1)(A) (as applicable), or subparagraph (B) or (C) of section 6(g)(1) (as applicable), the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing each increase in such required wage..
6.Promoting economic self-sufficiency for individuals with disabilities
(a)Wages
(1)Transition to fair wages for individuals with disabilitiesSubparagraph (A) of section 14(c)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)(1)) is amended to read as follows:  (A)at a rate that equals, or exceeds, the greater of—
(i)
(I)$4.25 an hour, beginning 1 year after the date the wage rate specified in section 6(a)(1)(A) takes effect; (II)$6.25 an hour, beginning 2 years after such date;
(III)$8.25 an hour, beginning 3 years after such date; (IV)$10.25 an hour, beginning 4 years after such date;
(V)$12.25 an hour, beginning 5 years after such date; and (VI)the wage rate in effect under section 6(a)(1), on the date that is 6 years after the date the wage specified in section 6(a)(1)(A) takes effect; or
(ii)if applicable, the wage rate in effect on the day before the date of enactment of the Raise the Wage Act for the employment, under a special certificate issued under this paragraph, of the individual for whom the wage rate is being determined under this subparagraph,. (2)Prohibition on new special certificates; sunsetSection 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) (as amended by paragraph (1)) is further amended by adding at the end the following:

(6)Prohibition on new special certificatesNotwithstanding paragraph (1), the Secretary shall not issue a special certificate under this subsection to an employer that was not issued a special certificate under this subsection before the date of enactment of the Raise the Wage Act. (7)SunsetBeginning on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) takes effect, the authority to issue special certificates under paragraph (1) shall expire, and no special certificates issued under paragraph (1) shall have any legal effect.
(8)Transition assistanceUpon request, the Secretary shall provide— (A)technical assistance and information to employers issued a special certificate under this subsection for the purposes of—
(i)transitioning the practices of such employers to comply with this subsection, as amended by the Raise the Wage Act; and (ii)ensuring continuing employment opportunities for individuals with disabilities receiving a special minimum wage rate under this subsection; and
(B)information to individuals employed at a special minimum wage rate under this subsection, which may include referrals to other Federal or State entities with expertise in competitive integrated employment.. (3)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act.
(b)Publication of notice
(1)AmendmentSection 6(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(i)), as amended by section 4(b)(2), is further amended by striking section 14(c)(1)(A) (as applicable),. (2)Effective dateThe amendment made by paragraph (1) shall take effect on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) of section 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)), as amended by subsection (a)(1), takes effect.
7.General effective dateExcept as otherwise provided in this Act or the amendments made by this Act, this Act and the amendments made by this Act shall take effect on the first day of the third month that begins after the date of enactment of this Act. 